Appeal from an order of disposition of the Family Court, Kings County (Esquirol, J.), dated February 23, 1981, which, upon a fact-finding determination (Deutsch, J.), dated July 25, 1980 and made after a hearing, found that appellant had committed acts which, if done by an adult, would have constituted the crimes of grand larceny in the third degree, and criminal possession of stolen property in the second degree, placed him with the Division for Youth, Title II, for a period not to exceed 18 months. The appeal brings up for review the said fact-finding *763determination. Fact-finding determination modified, on the law, by deleting therefrom the adjudication that the acts in question would have constituted the above crimes, and substituting therefor an adjudication that such acts would have constituted the crimes of petit larceny, and criminal possession of stolen property in the third degree. As so modified, fact-finding determination affirmed, without costs or disbursements. The findings of fact are affirmed. Order of disposition reversed, on the law, without costs or disbursements, and case remitted to the Family Court for the holding of a new dispositional hearing, in accordance herewith. A review of the record of the fact-finding hearing indicates that there was a failure to prove beyond a reasonable doubt that the market value of complainant’s vehicle at the time of the theft exceeded $250, which is an essential element of the crimes of both grand larceny in the third degree and criminal possession of stolen property in the second degree. The record does, however, indicate that the essential elements of the crimes of petit larceny and criminal possession of stolen property in the third degree were established. Lazer, J.P., Rabin, Cohalan and Bracken, JJ., concur.